UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6690



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RICHARD EARL WILSON, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-95-49)


Submitted:   July 18, 2002                 Decided:    July 24, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Earl Wilson, Jr., Appellant Pro Se. Kevin Michael Comstock,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard Earl Wilson, Jr., appeals from the district court’s

order denying relief on his motion in which he challenges the

validity of his sentence after Apprendi v. New Jersey, 530 U.S. 466

(2000).   We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See United States v. Wilson, No.

CA-95-49 (E.D. Va. filed Feb. 28, 2002; entered Mar. 1, 2002).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              AFFIRMED




                                   2